Name: 95/393/EC: Commission Decision of 26 September 1995 amending Decision 95/186/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  regions of EU Member States;  agricultural activity;  trade policy;  health
 Date Published: 1995-10-03

 Avis juridique important|31995D039395/393/EC: Commission Decision of 26 September 1995 amending Decision 95/186/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC Official Journal L 234 , 03/10/1995 P. 0045 - 0045COMMISSION DECISION of 26 September 1995 amending Decision 95/186/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC (Text with EEA relevance) (95/393/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (6) (g) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks in intra-Community trade with a view to the completion of the internal market (2), as last amended by Directive 92/118/EEC (3), and in particular Article 10 thereof,Whereas in May 1995 the Commission adopted Decision 95/186/EC on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC (4); whereas the measures in Decision 95/186/EC terminate on 1 October 1995;Whereas Germany has requested the measures in the said Decision to be extended until 1 December 1995;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 95/186/EC is hereby amended as follows:In Article 5 'October` is replaced by 'December`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 26 September 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 47, 21. 2. 1980, p. 11.(2) OJ No L 224, 18. 8. 1990, p. 29.(3) OJ No L 62, 15. 3. 1993, p. 49.(4) OJ No L 120, 31. 5. 1995, p. 40.